UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED:JUNE 30, 2012 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER:1-33796 CHIMERA INVESTMENT CORPORATION (Exact name of Registrant as specified in its Charter) MARYLAND 26-0630461 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1, SUITE 2902 NEW YORK, NEW YORK (Address of principal executive offices) (Zip Code) (646) 454-3759 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all documents and reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yeso No þ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No þ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No þ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practicable date: Class Outstanding at October 31, 2013 Common Stock, $.01 par value CHIMERA INVESTMENT CORPORATION FORM 10-Q TABLE OF CONTENTS Part I.FINANCIAL INFORMATION Item 1.Consolidated Financial Statements: Consolidated Statements of Financial Condition at June 30, 2012 (Unaudited) and December 31, 2011 (Derived from the audited consolidated financial statements at December 31, 2011) 1 Consolidated Statements of Operations and Comprehensive Income (Unaudited) for the quarters and six months ended June 30, 2012 and 2011 2 Consolidated Statements of Changes In Stockholders’ Equity (Deficit) (Unaudited) for the six months ended June 30, 2012 and 2011 3 Consolidated Statements of Cash Flows (Unaudited) for the six months ended June 30, 2012 and 2011 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 Item 3. Quantitative and Qualitative Disclosures about Market Risk 60 Item 4. Controls and Procedures 64 Part II.OTHER INFORMATION Item 1. Legal Proceedings 64 Item 1A. Risk Factors 65 Item 6. Exhibits 66 SIGNATURES S-1 i CHIMERAINVESTMENT CORPORATION CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (dollars in thousands, except share and per share data) June 30, 2012 (Unaudited) December 31, 2011 (1) Assets: Cash and cash equivalents $ $ Non-Agency RMBS, at fair value Senior Senior interest-only Subordinated Subordinated interest-only Agency RMBS, at fair value Accrued interest receivable Other assets Subtotal Assets of Consolidated VIEs: Non-Agency RMBS transferred to consolidated variable interest entities ("VIEs"), at fair value Securitized loans held for investment, net of allowance for loan losses of $11.5 million and $13.9 million, respectively Accrued interest receivable Subtotal Total assets $ $ Liabilities: Repurchase agreements, Agency RMBS ($2.5 billion and $2.8 billion pledged as collateral, respectively) $ $ Payable for investments purchased - Accrued interest payable Dividends payable Accounts payable and other liabilities Investment management fees and expenses payable to affiliate Interest rate swaps, at fair value Subtotal Non-Recourse Liabilities of Consolidated VIEs Securitized debt, Non-Agency RMBS transferred to consolidated VIEs ($3.2 billion and $3.3 billion pledged as collateral, respectively) Securitized debt, loans held for investment ($1.3 billion and $238.0 million pledged as collateral, respectively) Accrued interest payable Subtotal Total liabilities $ $ Commitments and Contingencies (See Note 15) Stockholders' Equity: Common stock: par value $0.01 per share; 1,500,000,000 shares authorized, 1,027,505,245 and 1,027,467,089 shares issued and outstanding, respectively $ $ Additional paid-in-capital Accumulated other comprehensive income (loss) Retained earnings (accumulated deficit) ) ) Total stockholders' equity $ $ Total liabilities and stockholders' equity $ $ (1) Derived from the audited consolidated financial statements. See accompanying notes to consolidated financial statements. 1 CHIMERA INVESTMENT CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (dollars in thousands, except share and per share data) (unaudited) For the Quarter Ended For the Six Months Ended June 30, 2012 June 30, 2011 June 30, 2012 June 30, 2011 Net Interest Income: Interest income $ Interest expense ) Interest income, Non-Agency RMBS and securitized loans transferred to consolidated VIEs Interest expense, Non-Agency RMBS and securitized loans transferred to consolidated VIEs ) Net interest income (expense) Other-than-temporary impairments: Total other-than-temporary impairment losses ) Portion of loss recognized in other comprehensive income (loss) Net other-than-temporary credit impairment losses ) Other gains (losses): Net unrealized gains (losses) on interest rate swaps ) Net realized gains (losses) on interest rate swaps ) Net gains (losses) on interest rate swaps ) Net unrealized gains (losses) on interest-only RMBS ) Net realized gains (losses) on sales of investments - ) Total other gains (losses) ) ) Net investment income (loss) Other expenses: Management fees Provision for loan losses, net ) - ) General and administrative expenses Total other expenses Income (loss) before income taxes Income taxes - 2 Net income (loss) $ Net income (loss) per share available to common shareholders: Basic $ Diluted $ Weighted average number of common shares outstanding: Basic Diluted Dividends declared per share of common stock $ Comprehensive income (loss): Net income (loss) $ Other comprehensive income (loss): Unrealized gains (losses) on available-for-sale securities, net ) ) ) Reclassification adjustment for net losses included in net income (loss) for other-than- temporary credit impairment losses Reclassification adjustment for net realized losses (gains) included in net income (loss) - ) ) Other comprehensive income (loss) ) ) Comprehensive income (loss) $ See accompanying notes to consolidated financial statements. 2 CHIMERA INVESTMENT CORPORATION CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) (dollars in thousands, except per share data) (unaudited) Common Stock Par Value Additional Paid-in Capital Accumulated Other Comprehensive Income (Loss) Retained Earnings (Accumulated
